Exhibit 10.2

Execution Copy

Portions of this Exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.
Such omissions are designated as ***.

MASTER REAFFIRMATION AND AMENDMENT TO TRANSACTION DOCUMENTS

THIS MASTER REAFFIRMATION AND AMENDMENT TO TRANSACTION DOCUMENTS (this “Master
Amendment”) is made as of March 17, 2010, by and among UNIGENE LABORATORIES, a
Delaware corporation (“Borrower”), VICTORY PARK MANAGEMENT, LLC, a Delaware
limited liability company, as collateral agent and administrative agent
(“Agent”) for the benefit of all Secured Parties (as defined in the Pledge and
Security Agreement referenced on Exhibit A hereto), and the Secured Parties.
Unless otherwise defined herein, capitalized terms used herein shall have the
meanings ascribed to them in the Amended and Restated Financing Agreement (as
defined below).

W I T N E S S E T H:

WHEREAS, Agent, Borrower and the persons from time to time party thereto as
lenders are party to that certain Financing Agreement dated as of September 30,
2008 (as amended, restated, supplemented or otherwise modified from time to time
prior to the effectiveness of the Amended and Restated Financing Agreement, the
“Original Financing Agreement”), pursuant to which, among other things, such
Lenders made certain loans and other financial accommodations to Borrower,
subject to the terms and conditions set forth therein;

WHEREAS, Borrower consented to and executed and/or delivered various agreements,
documents and instruments in connection with the Original Financing Agreement,
including but not limited to, the Transaction Documents (as defined in the
Original Financing Agreement) and, in any case, including those agreements,
documents and instruments described on Exhibit A hereto (as amended, restated,
supplemented, or otherwise modified from time to time, collectively, the
“Existing Transaction Documents”);

WHEREAS, Borrower, Agent and the Lenders have agreed to amend and restate the
Original Financing Agreement pursuant to that certain Amended and Restated
Financing Agreement dated as of March 16, 2010 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Amended and
Restated Financing Agreement”), without constituting a novation;

WHEREAS, it is a condition precedent to the effectiveness of the Amended and
Restated Financing Agreement that Borrower enter into this Master Amendment to
acknowledge and agree that the Existing Transaction Documents, and the liens,
security interests and guarantees granted and issued thereunder, secure the
“Obligations” of Borrower under the Original Financing Agreement, as amended and
restated pursuant to the Amended and Restated Financing Agreement;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises set forth herein and to induce
Agent and the Lenders to make additional loans pursuant to the Amended and
Restated Financing Agreement, to enter into and perform their obligations under
the Amended and Restated Financing Agreement, and to continue to make available
to Borrower the loans and other financial accommodations under the Original
Financing Agreement and for other good and valuable consideration, the receipt
and sufficiency of which hereby are acknowledged, each of the undersigned hereby
agrees as follows:

1. Amendments to the Existing Transaction Documents. All references in the
Existing Transaction Documents to the “Lenders,” “Holders” or “Secured Parties”
(or words of similar import) shall be deemed to refer to and include the
Lenders, Holders and Secured Parties, respectively, under the Amended and
Restated Financing Agreement and other Transaction Documents. All references in
the Existing Transaction Documents to the “Notes” shall be deemed to refer to
and include the “Notes” under the Amended and Restated Financing Agreement. All
references in the Existing Transaction Documents to the “Obligations” or any
other obligations, liabilities or indebtedness of any Borrower owing from time
to time to “Agent”, the “Lenders”, the “Holders” or the “Secured Parties” (or
words of similar import) shall refer to, and for all purposes shall be deemed
and construed to refer to, without limitation, the Obligations under, and all
Obligations as defined in, the Amended and Restated Financing Agreement. Without
limiting the generality of the foregoing, it is expressly understood and agreed
that the Obligations shall include, and the Liens on the Collateral shall
secure, payment of the Notes issued under the Amended and Restated Financing
Agreement, including, but not limited to, all accrued and unpaid interest
thereon and all other amounts due and payable in respect thereof. All references
in the Existing Transaction Documents to the “Financing Agreement” (or words of
similar import) shall refer to, and for all purposes shall be deemed and
construed to refer to, the Amended and Restated Financing Agreement. All
references in the Existing Transaction Documents to the “Transaction Documents”
shall refer to, and for all purposes shall be deemed and construed to refer to,
the Transaction Documents, including, but not limited to, any Transaction
Documents delivered in connection with the Amended and Restated Financing
Agreement.

2. Amendments to Schedules. Schedules A through G of that certain Pledge and
Security Agreement dated as of September 30, 2008 are hereby amended by deleting
such schedules in their entirety and substituting therefor the replacement
schedules attached hereto as Exhibit B (such amended and substituted schedules,
the “Amended Borrower Schedules”).

3. Reaffirmation. Borrower hereby ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each such Existing
Transaction Document to which it is a party and, to the extent Borrower granted
liens on or security interests in any of its properties pursuant to any such
Existing Transaction Documents as security for Borrower’s obligations under or
with respect to the Original Financing Agreement, hereby ratifies and reaffirms
such grant of liens and security interests and confirms and agrees that such

 

2



--------------------------------------------------------------------------------

liens and security interests hereafter secure all of the Obligations, including,
without limitation, all additional Obligations resulting from the Amended and
Restated Financing Agreement, in each case as if each reference in such Existing
Transaction Documents to the obligations secured thereby are construed to
hereafter mean and refer to such Obligations under, and all Obligations as
defined in, the Amended and Restated Financing Agreement. Borrower acknowledges
that each of the Existing Transaction Documents remains in full force and effect
and is hereby ratified and confirmed. The execution of this Master Amendment
shall not operate as a novation, waiver of any right, power or remedy of Agent
or any of the Lenders, nor constitute a waiver of any provision of any of the
Existing Transaction Documents.

4. Successors and Assigns. This Master Amendment shall be binding upon Borrower
and its successors and assigns and shall inure to the benefit of Agent, the
Lenders, the Holders and the other Secured Parties and each of their respective
successors and assigns. The successors and assigns of such entities shall
include, without limitation, their respective receivers, trustees, or
debtors-in-possession.

5. Miscellaneous.

(a) No course of dealing between Borrower, on the one hand, and Agent and the
other Secured Parties, on the other hand, nor any failure to exercise, nor any
delay in exercising, on the part of Agent or any other Secured Party, any right,
power or privilege hereunder, under the Original Financing Agreement or Amended
and Restated Financing Agreement, the Original Notes or the Notes, or the other
Transaction Documents (as defined in the Original Financing Agreement and
Amended and Restated Financing Agreement) shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, power or privilege hereunder
or thereunder preclude any other or further exercise thereof or the exercise of
any other right, power or privilege.

(b) All of the rights and remedies of Agent and each other Secured Party with
respect to the Collateral, whether established hereby, under the Amended and
Restated Financing Agreement, the Notes or the other Transaction Documents or by
any other agreements, instruments or documents or by law shall be cumulative and
may be exercised singly or concurrently.

(c) This Master Amendment, along with the other Transaction Documents,
constitutes the entire agreement of the parties with respect to the subject
matter hereof and is intended to supersede all prior negotiations,
understandings and agreements with respect thereto. No provision of this Master
Amendment may be modified or amended except by a written agreement specifically
referring to this Master Amendment and signed by the parties hereto.

(d) In the event any provision of this Master Amendment is held to be invalid,
prohibited or unenforceable in any jurisdiction for any reason, unless such
provision is narrowed by judicial construction, this Master Amendment shall, as
to such jurisdiction, be construed as if such invalid, prohibited or
unenforceable provision had been more narrowly drawn so as not to be invalid,
prohibited or unenforceable. If, notwithstanding the foregoing, any provision of
this Master Amendment is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition

 

3



--------------------------------------------------------------------------------

or unenforceability without invalidating the remaining portion of such provision
or the other provisions of this Master Amendment and without affecting the
validity or enforceability of such provision or the other provisions of this
Master Amendment in any other jurisdiction.

(e) No waiver of any breach or default or any right under this Master Amendment
shall be considered valid unless in writing and signed by the party giving such
waiver, and no such waiver shall be deemed a waiver of any subsequent breach or
default or right, whether of the same or similar nature or otherwise.

(f) Each party shall take such further action and execute and deliver such
further documents as may be reasonably necessary or appropriate in order to
carry out the provisions and purposes of this Master Amendment.

(g) All questions concerning the construction, validity, enforcement and
interpretation of this Master Amendment shall be governed by the internal laws
of the State of Illinois, without giving effect to any choice of law or conflict
of law provision or rule (whether of the State of Illinois or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Illinois. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in Chicago,
Illinois, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Master Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

(h) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS MASTER AMENDMENT.

(i) This Master Amendment may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission or by electronic mail in
“portable document format” (or “.pdf”), such signature shall create a valid
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such signature were the
original thereof.

- Remainder of this page intentionally left blank -

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Master Amendment has been duly executed by each of the
undersigned as of the day and year first set forth above.

 

UNIGENE LABORATORIES, INC., a Delaware corporation By:  

/s/ Warren P. Levy

Name:   Warren P. Levy Title:   Chief Executive Officer

Master Reaffirmation and Amendment of Security Documents



--------------------------------------------------------------------------------

ACKNOWLEDGED AND ACCEPTED as of the date first written above VICTORY PARK
MANAGEMENT, LLC, as Agent By:  

/s/ Matthew Ray

Name:   Matthew Ray Title:   Manager

Master Reaffirmation and Amendment of Transaction Documents



--------------------------------------------------------------------------------

ACKNOWLEDGED AND ACCEPTED as of the date first written above Secured Parties:
VICTORY PARK CREDIT OPPORTUNITIES MASTER FUND, LTD. By:  

Victory Park Capital Advisors, LLC,

its investment manager

By:  

/s/ Scott Zemnick

Name:   Scott Zemnick Title:   General Counsel

Master Reaffirmation and Amendment of Security Documents



--------------------------------------------------------------------------------

EXHIBIT A

EXISTING TRANSACTION DOCUMENTS

All capitalized terms used but not elsewhere defined in this Exhibit A shall
have the respective meanings ascribed to such terms in the Amended and Restated
Financing Agreement. Each of the following agreements, documents and instruments
shall be deemed to include any and all amendments, modifications, supplements
and restatements thereof. All documents are dated as of September 30, 2008
unless otherwise indicated.

 

1. Pledge and Security Agreement among Borrower, Agent and the other Secured
Parties

 

2. Affiliate Subordination Agreement by and among Jay Levy, Jaynjean Levy Family
Limited Partnership, Agent and Borrower

 

3. Patent Security Agreement by Borrower for the benefit of Collateral Agent

 

4. Patent Security Agreement dated May 22, 2009 by Borrower for the benefit of
Collateral Agent

 

5. Trademark Security Agreement by Borrower for the benefit of Collateral Agent

 

6. Trademark Security Agreement dated May 22, 2009 by Borrower for the benefit
of Collateral Agent

 

7. Environmental Indemnity Agreement by Borrower for the benefit of Agent and
Lenders

 

8. Mortgage, Assignment of Rents, Security Agreement and Fixture Filing executed
by Borrower in favor of Collateral Agent covering the real property located at
110 Little Falls Road, Fairfield, NJ 07004

 

9. Deposit Account Control Agreement dated October 29, 2008 by and among
Wachovia Bank, National Association, Borrower and Collateral Agent



--------------------------------------------------------------------------------

EXHIBIT B

UPDATED SCHEDULES TO PLEDGE AND SECURITY AGREEMENT

(see attached)



--------------------------------------------------------------------------------

SCHEDULE A

PRINCIPAL PLACES OF BUSINESS AND OTHER

COLLATERAL LOCATIONS OF OBLIGORS

Unigene Laboratories, Inc.

 

1. Chief Executive Office

81 Fulton Street

Boonton, NJ 07005

 

2. Other Collateral Locations

110 Little Falls Road

Fairfield, NJ 07004

83 Fulton Street

Boonton, NJ 07005



--------------------------------------------------------------------------------

SCHEDULE B

Recording Jurisdiction

Unigene Laboratories, Inc. - Secretary of State of Delaware



--------------------------------------------------------------------------------

SCHEDULE C

Commercial Tort Claims

None.



--------------------------------------------------------------------------------

SCHEDULE D

Pledged Companies

Tarsa Therapeutics, Inc.



--------------------------------------------------------------------------------

SCHEDULE E

Pledged Equity

 

Obligor

  

Pledged

Company

  

Percent of

Pledged

Interests

  

Pledged Interests as %

of Total Issued and

Outstanding of

Pledged Company

  

Certificate

No. of

Pledged

Interests

Unigene Laboratories, Inc.

   Tarsa Therapeutics, Inc.    100%    25.95%    C0004



--------------------------------------------------------------------------------

SCHEDULE F

Controlled Accounts

 

Name and Address of Bank

    

Name of Entity on the Account

    

Account Number

    

Type of Account

Wachovia, 190 River Road, Summit, NJ 07901-1444      Unigene Laboratories, Inc.
     ***      *** Wachovia, 190 River Road, Summit, NJ 07901-1444      Unigene
Laboratories, Inc.      ***      *** Wachovia, 190 River Road, Summit, NJ
07901-1444      Unigene Laboratories, Inc.      ***      ***1 Wachovia, 190
River Road, Summit, NJ 07901-1444      Unigene Laboratories, Inc.      ***     
*** Wachovia, 190 River Road, Summit, NJ 07901-1444      Unigene Laboratories,
Inc.      ***      ***

Merrill Lynch, 717 5th

Avenue 7 th Floor, New York,

NY 10022

     Unigene Laboratories, Inc.      ***      ***1

 

1

For information purposes only; these accounts are accounts used for payroll and
thereby excluded as a Controlled Account, as contemplated in the definition of
Controlled Account.



--------------------------------------------------------------------------------

SCHEDULE G

Motor Vehicles

None.